Motion for restitution granted, with ten doUars costs, to be paid by Sidney H.* Woodruff to the petitioning tenants, providing the petitioning tenants, upon being let into possession of the premises, pay to their landlord, or his attorney, $166.66 for rent for the month of May, 1900, and also a like sum for payment in advance of the first month’s rent after their restitution to possession, unless the appellant, Sidney H. Woodruff, within ten days hereof gives an undertaking to said tenants in a penalty of $2,000, to be approved by a justice of the Supreme Court in the eighth judicial district, conditioned to pay any damages which may be recovered by said tenants, or their assigns, by reason of their eviction from said premises and being kept out of the possession thereof by said Wood-ruff, in which case the motion for restitution iS denied, without costs. All concurred. ■